Citation Nr: 0433251	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  04-02 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois

THE ISSUES

1.	Entitlement to an initial rating in excess of 20% for 
diabetes mellitus, type 2.

2.  Entitlement to an initial compensable rating for 
retinopathy.

3.  Entitlement to service connection for hypertension, 
secondary to diabetes.

4.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

5.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel


INTRODUCTION

The veteran, who is the appellant in this case, had active 
military service from November 1969 to June 1971.

This matter arises before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois, which 
denied the veteran's claim seeking entitlement to an initial 
rating in excess of 20% for diabetes mellitus, type 2; 
entitlement to an initial compensable rating for retinopathy, 
secondary to diabetes; entitlement to service connection for 
hypertension, secondary to diabetes; entitlement to service 
connection for post traumatic stress disorder; and 
entitlement to a total rating based on individual 
unemployability.

The veteran appeared before the undersigned Veterans Law 
Judge via videoconference in June 2004. 

At his hearing, the veteran indicated that he continues to 
experience numbness in his hands and feet, in apparent 
reference to his service connected neuropathy claims. Those 
claims have not been certified to the Board on appeal nor 
have they otherwise been developed for appellate purposes. 
Therefore, the Board has no jurisdiction over those claims 
and they will not be considered below. 38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.101 (2004). They are referred to 
the RO, however, for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

At the veteran's video conference hearing in June 2004 before 
the Veteran's Law Judge, the veteran testified that he has 
not been working since September 2001 due to his inability to 
pass a truck driver's physical examination. He indicated he 
was examined by a Department of Transportation (DOT) 
certified physician sometime right after September 2001 and 
the physician refused to approve his certification to drive 
trucks due to his high blood pressure and diabetes. At the 
video conference hearing, the veteran indicated that he 
believed his diabetes has worsened as it has caused him to 
have deteriorating vision, making it difficult for him to see 
the dials and gauges in his truck, or read documents related 
to his job. He indicated that in addition to his defective 
vision, his job prospects will be negatively affected by his 
difficulty in getting up for work in the morning due to what 
he believes is his diabetes-induced perpetual sleepiness. The 
DOT physical examination report has not been obtained and 
incorporated into the claims folder.

In his July 2004 Form 9 Appeal to the Board, the veteran 
requested a travel board hearing at a local VA office on the 
claim for PTSD.  The veteran has not received a hearing with 
regard to his claim for PTSD.  

The veteran is also entitled to a Statement of the Case (SOC) 
for his diabetes claim. In August 2003, the veteran submitted 
a timely Notice of Disagreement (NOD) in response to the 
initial rating decision for diabetes. The NOD initiated the 
appellate process with respect to the issue of diabetes, 
however, the veteran was not issued a proper SOC. In such 
situations, the law mandates that a SOC be issued. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 (2004); see 
Manlincon v. West, 
12 Vet. App. 238, 240 (1999). 

At the video conference hearing and in statements submitted 
to the RO, the veteran indicates that he is unable to find 
and maintain employment due to the secondary effects caused 
by his diabetes, which hinder his performance of his 
employment responsibilities, particularly his truck driving 
duties. He also believes employers are unwilling to employ 
him because he is regarded as too high of an insurance risk. 
However, because of the issues raised in the remand, the TDIU 
issue will be deferred to the RO pending the requested 
development. 

Therefore, in light of the foregoing, the Board is of the 
opinion that further development of the record is warranted 
prior to final appellate consideration. Accordingly, the case 
is remanded for the following actions:

1.	Request that the veteran furnish the names, 
addresses, and approximate dates of all truck 
driver certification physical examinations, 
including ones performed for the Department of 
Transportation (DOT). Such records should include, 
but are not limited to, those reflecting the 
examination by the DOT in approximately September 
2001, referred to by the veteran at the June 2004 
video conference hearing. The RO should obtain and 
review these medical examination reports 
accordingly.

2.	Request that the veteran provide a history of 
his employment since service not already in the 
record, including, but not limited to, the name and 
address of each employer, as well as the dates of 
each period of employment.  For any period that the 
veteran was self-employed, request that he identify 
the people who hired him, including, but not 
limited to, clients and any contractors or sub-
contractors for whom he worked.  Failures to 
respond or negative replies to any request should 
be noted in writing and associated with the claims 
folder.  If the requested records are unavailable, 
notify the veteran of that fact in accordance with 
the provisions of 38 U.S.C.A. 
§ 5103A(b) (West 2002); 38 C.F.R. § 3.159(e) 
(2004).

3.	Contact each employer/former employer listed in 
paragraph 2, and request copies of the veteran's 
employment records, including, but not limited to, 
employment applications, medical records and the 
reports of any pre-employment examinations; job 
descriptions; reports of job training; reports of 
duty limitations or job changes and the reasons for 
such limitations or changes; reports of vocational 
rehabilitation or job retraining; counseling 
statements; claims for disability benefits; and 
reports of termination and any associated severance 
pay. If the employer/former employers do not have 
such documents, request that the employer/former 
employers provide a statement on business 
letterhead stationary addressing the foregoing 
concerns.  For any period that the veteran was 
self-employed, request a letter containing such 
information from the people who hired him, 
including, but not limited to, clients and any 
contractors or sub-contractors for whom he worked.  
Failures to respond or negative replies to any 
request should be noted in writing and associated 
with the claims folder.  If the requested records 
are unavailable, notify the veteran of that fact in 
accordance with the provisions of 38 U.S.C.A. § 
5103A(b) (West 2002); 38 C.F.R. § 3.159(e) (2004).

4.	The RO should submit a letter to the veteran to 
inform him of his entitlement to a hearing with 
regard to his claim for PTSD.  If he elects a 
hearing, the RO should schedule one accordingly. 

5.	The RO must send the veteran and his 
representative a proper SOC concerning the issue of 
entitlement to an initial rating in excess of 20% 
for diabetes mellitus, type 2. Such SOC must be 
responsive to the NOD and must include the 
applicable laws and regulations and provide the 
veteran with information regarding the filing of a 
substantive appeal to that issue in accordance with 
38 U.S.C.A. 
	§ 7105 (West 2002) and 38 C.F.R. §§ 20.300, 20,301, 
20.302 (2004).

6.	When all of the foregoing actions have been 
completed, the RO should undertake any other 
indicated development and then readjudicate the 
veteran's claims, including the issue of 
entitlement to a TDIU. If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative must be 
furnished a Supplemental Statement of the Case and 
afforded an opportunity to respond. Thereafter if 
otherwise in order, the case should be returned to 
the Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (4).




